Exhibit 10.7

FIRST AMENDMENT

TO THE

PBI BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

DATED AUGUST 31, 2004

FOR

EXECUTIVE

THIS FIRST AMENDMENT is adopted this              day of                     ,
2008, effective as of January 1, 2005, by and between PBI BANK (f/k/a Ascencia
Bank), a state-chartered commercial bank located in Louisville, Kentucky (the
“Company”), and EXECUTIVE (the “Executive”).

The Company and Executive executed the Ascencia Bank Supplemental Executive
Retirement Plan effective as of August 31, 2004 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.4 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.4 “Change of Control” means the occurrence of a “Change in Ownership,” a
“Change in Effective Control” or a “Change in Asset Control” as each is defined
below. The Change of Control must relate to the Company or a corporation that is
a majority shareholder of Company. A majority shareholder is a shareholder
owning more than 50% of the total fair market value and total voting power of
the corporation. Code Section 318(a) applies to determine stock ownership.

(I) Change in Ownership. A Change in Ownership occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company.

(II) Change in Effective Control. A Change in Effective Control of the Company
occurs on the date that either:

(A) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

(B) A majority of members of the Board of Directors of the Company’s ultimate
parent corporation, or of Company if there is no parent corporation, is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.

A Change in Effective Control also may occur in any transaction in which either
of the two corporations involved in the transaction has a Change in Effective
Control or a Change in Asset Control.

(III) Change in Asset Control. A Change in Asset Control of the Company occurs
on the date that any one person, or more than one person acting as a group),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company or a
parent corporation that have a total gross fair market value equal to or more
than 40 percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

1



--------------------------------------------------------------------------------

(A) There is no Change of Control under this subsection (III) when there is a
transfer to an entity that is controlled by the shareholders of the corporation
immediately after the transfer, as provided in this subsection (III). A transfer
of assets by a corporation is not treated as a Change in Asset Control if the
assets are transferred to:

(1) A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation;

(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

(4) A person, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in subsection (A)(3) above.

(B) For purposes of this subsection (III) and except as otherwise provided, a
person’s status is determined immediately after the transfer of the assets.

Section 1.6 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.6  “Disability” means the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence. Upon the request of the Plan Administrator, the Executive must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.

The following Section 1.17a shall be added to the Agreement immediately
following Section 1.17:

 

1.17a  “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Company if any stock
of the Company is publicly traded on an established securities market or
otherwise, determined in accordance with Treasury Regulation
Section 1.409A-1(i).

Section 1.19 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.19 

“Termination of Employment” means date the Company and the Executive reasonably
anticipate that (i) the Executive will not perform any further services for the
Company or any other entity considered a single employer with the Company under
Section 414(b) or (c) of the Code, but substituting “at least 50%” for “at least
80%” (the “Employer Group”), or (ii) the level of bona fide services performed
after that date (as an employee or independent contractor, except that service
as a member of the board of directors of an Employer Group entity is not counted
unless benefits under this Plan are aggregated with benefits under any other
Employer Group plan or agreement in which the Executive also participates as a
director) will permanently decrease to less than 20% of the average level of
bona fide services performed over the previous 36 months (or if shorter over the
duration of service). The Executive will not be treated as having a Termination
of Employment while on military leave, sick leave or other bona fide leave of
absence if the leave does not exceed six months or, if longer, the period during
which the Executive has a reemployment

 

2



--------------------------------------------------------------------------------

 

right with the Company by statute or contract. If a bona fide leave of absence
extends beyond six months, a Termination of Employment will be deemed to occur
on the first day after the end of such six month period, or on the day after the
Executive’s statutory or contractual reemployment right lapses, if later.
Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of at least six months and that renders the Executive unable
to perform the duties of his position, the Executive will not be considered to
have a Termination of Employment until the leave has continued for a period of
12 months (regardless of whether the Executive has a statutory or contractual
reemployment right), unless the employment relationship is permanently
terminated before the end of that period by the Company or the Executive. The
Company will determine whether a Termination of Employment has occurred based on
all relevant facts and circumstances, in accordance with Treasury Regulation
§1.409A-1(h).

Section 2.3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.3.2  Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Termination of Employment, which annual
benefit will be paid for ten (10) years, and the amount of the benefit will be
the actuarial equivalent of the Early Termination Benefit expressed as an amount
payable for ten (10) years beginning at age 62. Further, if the present value
actuarial equivalent of the Early Termination Benefit does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B) (currently $15,500),
the benefit will be paid in a lump sum on the first of the month after the Early
Termination Date as permitted under Treasury Regulation
Section 1.409A-3(j)(4)(v), “limited cashouts”.

Sections 2.4 and 2.4.1 of the Agreement shall be deleted in their entirety and
replaced by the following:

 

2.4  Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Article.

 

  2.4.1  Amount of Benefit. The annual benefit under this Section 2.4 is the
Disability Benefit set forth on Schedule A for the Plan Year during which
Disability occurs. This benefit is determined by vesting the Executive in one
hundred percent (100%) of the Accrual Balance.

Sections 2.5, 2.5.1 and 2.5.2 of the Agreement shall be deleted in their
entirety and replaced by the following:

 

2.5  Change of Control Benefit. Upon a Change of Control followed within
twenty-four (24) months by the Executive’s Termination of Employment, the
Company shall pay to the Executive the benefit described in this Section 2.5 in
lieu of any other benefit under this Article.

 

  2.5.1  Amount of Benefit. The benefit under this Section 2.5 is the Change of
Control Benefit set forth on Schedule A for the Plan Year during which the
Change of Control occurs. This benefit is determined by vesting the Executive in
the present value of the Accrual Balance projected to Normal Retirement Age.

 

  2.5.2  Payment of Benefit. The benefit shall be paid to the Executive in a
lump sum within thirty (30) days following the Change of Control.

The following Sections 2.6, 2.7 and 2.8 shall be added to the Agreement
immediately following Section 2.5.2:

 

2.6 

Restriction on Timing of Distributions. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Termination of Employment may not commence earlier than six (6) months
after the date of such Termination of Employment. Therefore, in the event this
Section 2.6 is applicable to the Executive,

 

3



--------------------------------------------------------------------------------

 

any distribution which would otherwise be paid to the Executive within the first
six months following the Termination of Employment shall be accumulated and paid
to the Executive in a lump sum on the first day of the seventh month following
the Termination of Employment. All subsequent distributions shall be paid in the
manner specified.

 

2.7  Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Executive’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the Accrual Balance as shown on Schedule A, a distribution shall
be made as soon as is administratively practicable following the discovery of
the plan failure.

 

2.8  Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements,
as well as the procedure for amendments to be made by the parties under Article
7. The changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Section 2.4, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.5,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the election is
made.

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 7

Amendments and Termination

 

7.1  Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Executive. However, the Company may unilaterally
amend this Agreement (i) if the Company’s Board of Directors determines that the
Executive is no longer a member of a select group of management or highly
compensated employees, as that phrase applies to ERISA, for reasons other than
death, Disability or retirement or (ii) to conform with written directives to
the Company from its auditors or banking regulators or to comply with
legislative changes or tax law, including without limitation Section 409A of the
Code and any and all Treasury regulations and guidance promulgated thereunder.

 

7.2  Plan Termination Generally. The Company and Executive may terminate this
Agreement at any time. However, the Company may unilaterally terminate this
Agreement if the Company’s Board of Directors determines that the Executive is
no longer a member of a select group of management or highly compensated
employees, as that phrase applies to ERISA, for reasons other than death,
Disability or retirement. Except as provided in Section 7.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, after such termination benefit distributions will be made at the
earliest distribution event permitted under Article 2 or Article 3.

 

7.3  Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change of
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

4



--------------------------------------------------------------------------------

  (c) Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

the Company may distribute the Accrual Balance as shown on Schedule A,
determined as of the date of the termination of the Agreement, to the Executive
in a lump sum subject to the above terms.

Section 9.10 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

9.10  Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by the Agreement,
the Company or Plan Administrator may in its discretion perform such alternative
act as most nearly carries out the intent and purpose of this Agreement and is
in the best interests of the Company. Any alternative acts shall be restricted
to actions which do not violate Section 409A of the Code.

The third sentence of Section 9.14(b) of the Agreement is hereby revised to read
as follows:

 

9.14(b)  The fees and expenses of counsel selected by the Executive shall be
paid or reimbursed to the Executive on the date that is 24 months after the
Executive’s Termination of Employment, subject to presentation by the Executive
of a statement or statements prepared by such counsel in accordance with
counsel’s customary practices.

The following Section 9.15 shall be added to the Agreement immediately following
Section 9.14:

 

9.15  Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement, provided that the Company does not
represent or guarantee that any particular federal or state income, estate,
payroll, or other tax consequences will occur because of this Agreement and the
compensation provided hereunder. Executive is responsible for obtaining advice
regarding all questions to federal, state, or local income, estate, payroll, or
other tax consequences arising from participation herein.

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
First Amendment.

 

Executive:     PBI Bank       By     Executive     Title    

 

5